R-318


     THEATTORNEY              GENERAL
                 PPTEXAS




                      April 15$ 1947


Hon. George H. She~qard     Oplnlon No, v-145
Comptroller of Public Accounts
Austin, Texas               Re: The authority of the
                                 Chairman of the Live-
                                 stook Sanitary Commis-
                                 sion to approve claims
                                 incurred by the Commls-
                                 slons
Dear Sir:
          You have requested the opinion of this depart-
ment as to the authority of the Chairman of the Livestock
Sanitary Commission to approve claims incurred in the en-
forcement of the provisions of House Bill 19, Chapter 3,
lictsof the 50th Le&Jature,   1947, which authorizes the
Livestock Sanitary CorpLnission
                              to establish quara.?~tines
to prevent an outbreak of Hoof and Mouth disease6
          Chapter 8, Title 1212 Revised Civil Statutes
of Texas, provided for the appointment of a Livestock
Sanitary Commission of Texas and enumerated Its duties.
          Article 7009, Revised Civil Statutes of Texas,
1925, authorizes the appolntmsnt of the members of the
Sanitary Commission but does not specifically prescribe
or enumerate the duties and powers of the Commlsslonere.
This article was amended by Acts 1937, Forty-fifth Leg-
islature, Chapter 1, Section 1, by chanlng the terms of
offioe of the Commissioners from two (27 to 81x (6) years,
but made no other changes.
          The remaining articles of Chapter 8, Title 121,
Revised Civil Statutes 1925 were krticles 7010 to 7040,
inclusive, whioh were repealed by Chapter 53, Seotion 38,
Acts of the Forty-first Legislature, First Called Session.
          Rowever, Chapter 53,Section 1, Acts of the Forty-
first Leizislature,First Called Session, provides as foIIows:
          "It shall be the duty of the Livestock
     Sanitary Commission, grovidea in &ticle 7009,
&on+ G&rge   II.Sheppard - Page 2   V-145


     E&&Ns~~C~vll Statutes of 1925
     %‘@%y 9s Q%ver-carrying tlok $$g~~$&
          &&&‘:lh:~the~State of Texas and to
                  ,lands
                       ,, territory, premises,
     ‘cattle; horseg, mules, jacks and jennets
     tti~
        the St&a of Texas from said tick and
     s5gg@te:i’t$6r*to,under the provisions of
     t@$$$$&;:.&&d    Commission shall adopt
               :~@$+&$s
                      and regulations, to be
                ~.‘by
                    the Governor of the State of
     Texas, for carrying out the provisions of




          When the 45th Legislature amended Article 7009
In 1937,,hitmuut b,epresumed to have known of the exls-
tenceofthatgart    of Section 1, Chapter,53, Acts of the
Forty-flrmt:Legislature, which authorized the selection
of one ofthe”C&ui&ssioners as Chairman and authorized
such C&&man   ,to,,‘,prform
                         any and all acts which may be
perfoivaedby the Commission and thereby ratified the del-
egation of such authority by a former Legislature.
          The.Flf’tiethLegislature in the enaotment of
House Bill 19, Chapter 3, specifically recognized the
delegation of authority under Seotion 1, Chapter 53, Acts
of the Forty-first Legislature in that it refers to the
duties of the Chs+man of the Livestook Sanitary Commls-
slon in’Section 4, requiring him to make monthly reports
under oath to the State Auditor accounting for all mon-
eys expended and authorized to be expended out of the
monoraropryted      by the Act. The Chairman of the Llve-
          tary ~ommLsslon has the authority to approve
any andall claims lnourred in the enforcement of the
Aot. ”



         The Chairman of the Livestock Sani-
    tary Commission has full authority to
    approve any and all claims Incurred by
Bon, George H, Sheppard - Page 3 TV-145


    the Livestook Sanitary Commission in the
    enforcemat   or the- provision8   of Howe
    Bill 19, Chapter 3 AotB ot the Regular
    Session OS the Flfbeth     Legi6latuI?Oo.

                            Very truly    yours
                         ATTORNEY
                                GENER+LOF TEE89



                                     0. K. ,Richards
CK@:lh:rmmO                               Assistant